EXHIBIT 10.4




[astv_ex10z4001.jpg] [astv_ex10z4001.jpg]

As Seen On TV, Inc.

A publicly traded company, ASTV

14044 Icot Blvd., Clearwater, FL 33760

Tel. (727) 288-2738 | Fax. (727) 330-7843

www.tvgoodsinc.com







AMENDMENT TO AGREEMENT







 

THIS AMENDMENT, dated as of the 8th day of March, 2013 (hereinafter the
“Amendment”), is entered into by and between Kevin Harrington (hereinafter the
“Service Provider”), and As Seen On TV, Inc., (hereinafter “ASTV”).




RECITALS:




WHEREAS, ASTV and Service Provider entered into a “License Agreement” dated
February 8, 2012 (the “License Agreement”) which is attached hereto and
incorporated herein by reference; and




WHEREAS, ASTV and Service Provider entered into a “Services Agreement” dated
October 28, 2011 (hereinafter the “Services Agreement”); and




WHEREAS, in consideration of the amendments herein the Service Provider has
agreed to certain amendments to the Services Agreement; and




NOW, THEREFORE, for and in consideration of the mutual promises and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and in consideration of the covenants and promises contained
herein, ASTV and Service Provider hereby agree as follows:




1.

The above Recitals are true and accurate and are hereby incorporated by
reference into this Amendment.

2.

The License Agreement is hereby amended so that ASTV is no longer the exclusive
owner of the “Licensed Property,” as that term is defined in the License
Agreement.  Service Provider shall be able to speak in public for compensation
without the consent of ASTV so long as he pays the royalties described below to
ASTV.

3.

Section 5 of the License Agreement shall be amended thusly: “As consideration
for the granting of the Licensed Property to ASTV and its subsidiaries, ASTV
agrees to pay Mr. Harrington/Service Provider ten (10%) percent of the “Adjusted
Gross Receipts” (as that term is defined in the License Agreement) received by
ASTV resulting from its use of the Licensed Property.  If Service Provider
collects monies resulting from the use of the Licensed Property it/he shall pay
ten (10%) percent of the Adjusted Gross Receipts to ASTV or its subsidiaries.”

4.

Notwithstanding anything else in the Licensing Agreement or this Amendment, if
it is the case that Service Provider receives any income for public speaking on
a topic other than Pitch Tank and has received no services or assistance from
ASTV regarding said income e.g. allowing or asking ASTV or any of its employees
to assist him in any way in procuring the speaking engagement, traveling to the
engagement, etc., Service Provider Shall not owe a royalty to ASTV for monies
resulting from such speaking.  Service Provider shall have the duty/burden of
proving that the speaking engagement is not regarding Pitch Tank.  If it is the
case that Service Provider receives monies from a speaking engagement and pays
no royalty to ASTV, ASTV shall not reimburse Service Provider for any expenses
incurred by Service Provider for said speaking engagement.







If there are any conflicts between the terms of this Amendment and the Services
Agreement, the terms of this Amendment shall control.




ASTV:

Service Provider:




As Seen On TV, Inc.  

Mr. Kevin Harrington







By: /S/ STEVE ROGAI

By: /S/KEVIN HARRINGTON

Steve Rogai, CEO

Kevin Harrington















